Citation Nr: 1134283	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  97-29 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b) for service-connected arthritis of the left knee.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.

This appeal originates from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In this decision the RO granted the Veteran's claim of entitlement to service connection for a left knee disability (left knee pain secondary to trauma) and assigned a 10 percent rating, effective April 17, 1997, pursuant to Diagnostic Code 5257.  An August 1999 rating decision changed the disability to arthritis of the left knee and the Diagnostic Code(s) to 5010-5260.  In a March 2005 rating decision, the RO assigned the Veteran a separate compensable rating of 10 percent for arthritis of the left knee with limitation of extension, also effective April 17, 1997.  In July 2006, the Board denied the claim for an initial evaluation in excess of 20 percent for arthritis of the left knee.

The Veteran appealed the Board's July 2006 decision to the United States Court of Appeals for Veterans Claims (CAVC).  Pursuant to a joint motion to partially vacate and remand filed by the parties, the CAVC issued an order in September 2007 partially vacating the Board's July 2006 decision with respect to the left knee initial increased rating disability claim and remanding the matter back to the Board. In February 2009, the Board, in turn, remanded the matter to the agency of original jurisdiction (AOJ) for additional development.  An August 2009 rating decision increased the evaluation for limitation of extension of the left knee from 10 percent to 40 percent, effective April 16, 2009.  

The matter was returned to the Board in June 2010 at which time the Board granted an increased initial schedular rating for arthritis of the left knee to 30 percent disabling prior to April 16, 2009, and 50 percent disabling from April 16, 2009.  The Board also remanded the extraschedular aspect of this claim under 38 C.F.R. § 3.321(b)(1) to the RO for additional development and consideration.  See VAOPGCPREC 6-96 (indicating the Board is not precluded from issuing a final decision on the underlying appeal in an increased rating case when the claim for extraschedular consideration is remanded.).  By letter dated in June 2010, the RO sent the Veteran a letter requesting additional information or evidence to support an increased initial rating for arthritis of the left knee on an extraschedular basis under 38 C.F.R. § 3.321.  Later in June 2011, the RO issued a supplemental statement of the case on the issue.  Accordingly, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The claim for a TDIU is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's arthritis of the left knee does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for referral for an extraschedular evaluation for arthritis of the left knee have not been met.  38 C.F.R. § 3.321(b)(1) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the September 1997 denial preceded the enactment of the VCAA.  Thereafter, in letters dated in April 2004 and September 2007, the RO did furnish VCAA notice to the appellant regarding the propriety of the initial rating assigned.  Furthermore, since the appellate issue is a downstream issue from that of service connection (for which a June 1997 development letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  Moreover, the appellant was issued a duty to assist letter with respect to the extraschedular aspect of the claim in June 2010.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In the instant case, the appellant was provided with the disability rating and effective date elements in a September 2006 letter.

The Board finds that all necessary assistance has been provided to the appellant. The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim for higher initial ratings, to include on an extraschedular basis.  This includes affording the appellant the opportunity to submit information or evidence to support the claim on an extraschedular basis and affording him VA examinations.  With respect to submitting additional information or evidence, the Veteran indicated in writing in August 2011 that he had no additional evidence to submit.  Regarding VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination reports on file, along with treatment records, contain sufficient findings with which to properly evaluate the appellant's service-connected left knee arthritis and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


II.  Facts

The Veteran's service treatment records show that he sustained a left knee injury in January 1965 when he slipped on a wet gym floor. In November 1967, he was again seen for complaints of left knee pain which he said he had experienced since basic training in July 1966.  Knee x-rays in 1969 revealed evidence of bilateral osteochondritis dissecans involving medial femoral condyles bilaterally. The Veteran was diagnosed in April 1969 as having patella-femoral arthritis, left. An undated orthopedic record shows that the Veteran was two months post op left arthroscopy for exam of loose body.

Private examination findings with respect to the Veteran's left knee in March 1997 at Great Lakes Orthopaedic Associates, P.C., revealed an effusion, a low grade synovitis and an extension lag. There were also multiple scars noted. The Veteran was diagnosed as having bilateral degenerative knees and history and physical exam suggestive of osteoarthritis of the knees aggravated by the military with a hereditary component. The examiner noted that the Veteran had "incredibly bad knees" and that an attempt would be made to treat him in a nonoperative fashion to start, but that he unquestionably would need knee arthroplasties at some point.

In April 1997, the Veteran filed claims of entitlement to service connection for disabilities affecting his knees.

A bone scan of the Veteran's knees in April 1997 revealed moderate increased activity in flow in the medial knee joint compartment of the left knee (and minimal on the right) consistent with moderately advanced osteoarthritic changes seen on the x-rays in March 1997.

During a VA examination in September 1997, the Veteran complained to the examiner of knee pain and early morning painful stiffness in his knees lasting approximately 5 hours. He said he saw a doctor in 1997 who suggested an artificial knee on the left, but that he should wait four or five more years. The Veteran said he had trouble going up and down stairs and getting out of cars. He added that he had a lot of trouble walking over an eighth of a mile. He said he took Motrin daily for both knees. He reported that he worked as a principal in a high school where he had worked for 25 years. He denied surgical interventions. On examination left knee flexion was from 0 to 85 degrees. Anterior posterior drawer testing was normal. Lateral and medial stability was good and grind testing both medial compartments were tender. There was noted to be an especially lot of crepitus on the left knee with grinding testing or movement of flexion to flexing it manually to maximum. X-rays revealed joint disease in both knees and narrowed medial compartment with both patello femoral joint faces obliterated. The examiner diagnosed the Veteran as having bilateral knee pains, secondary to trauma from probably long time walking, and physical training early on in service, requiring surgery on each knee as stated above for clean out operations.

In September 1997, the RO granted service connection for a left knee disability, and assigned this knee a 10 percent evaluation effective April 17, 1997.

During a VA examination in December 1998, the Veteran reported constant knee pain albeit a low grade fashion.  The Veteran did not require assistive devices and had a negative history of surgery or injury.  Reported findings were negative for episodes of dislocation or recurrent subluxation, and negative for constitutional symptoms. Left knee range of motion using a goniometer was 0 to 100 degrees. Muscle strength, active and passive, was about 3/5.  The knee joint was noted to be painful beyond 100 degrees of range of motion or joint function and was additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use or during flare-ups.  The examiner remarked that during a flare-up, there was increasing pain, but no significant change in range of motion and that range of motion was already currently restricted somewhat.  There was no edema, effusion, instability, weakness, tenderness, redness or heat.  There also was no abnormal movement or guarding.  Findings were negative with respect to ankylosis. Anterior and posterior cruciate ligament testing was negative as was McMurry's test.  The Veteran was diagnosed as having osteochondritis desiccans, with surgery in service.  Presently the Veteran had arthritis with limited flexion to 100 degrees on the left.  Knee x-rays revealed advanced arthritic changes.

An examination of private x-rays in August 1999 revealed tricompartmental osteoarthritis, greater on the left than the right.

In a September 1999 statement, the Veteran stated that he was in total disagreement with the VA examiner's knee findings and said that at no time did the examiner physically touch him, nor was he asked to undergo certain tests to confirm his condition. He said the examiner asked him a few questions and to bend his knee.

The Veteran reported to a VA examiner in March 2001 that he had left knee stiffness upon waking in the morning and continuous left knee pain.  He assessed his pain level over the past five years as a 7 or 8 on a pain scale from 0 to 10.  He also reported that his knees sometimes gave out.  On examination the left knee joint was slightly larger than the right.  There was no tenderness, swelling or pressure. Range of motion in the left knee was from 5 to 90 degrees.  The Veteran was diagnosed as having degenerative arthritis knee joints, more so on the left side.

In an April 2002 statement (VA Form 21-4138), the Veteran reported that Dr. Peters had retired, but his records were still available.  He said he had not received any other medical care for his knees since Dr. Peters' retirement.

On file is a letter from Gregory A. Peters, M.D., of Great Lakes Orthopaedic Associates, P.C., the RO received in May 2002.  Dr. Peters explained that the Veteran did have an extension lag of 30 degrees as a result of his limitation of motion.  He said he also had a limited quadriceps function in that it did not straighten completely.  He said the Veteran should be able to function with a minus 30 degrees of the left knee, but the knee was certainly not normal.

In May 2002, the Veteran was seen by a private orthopedic surgeon who relayed that Veteran's knee problems had gradually been getting worse.  More specifically, he reported that the Veteran had problems climbing stairs, walking for more than an hour and had episodes of buckling and giving way.  He reported pain even at rest and was taking over-the- counter Tylenol for his discomfort.  X-rays were performed at that time showing 2 mm of joint space remaining in the medial compartment of the left knee and marked spur formation in the patellofemoral articulation on the left. Findings on the left included synovial and patellar crepitus with range of motion of both knees, worse on the left than right.  There was some bowleg deformity and medial collateral ligament laxity commensurate with the joint space narrowing.  There was no effusion in either knee.  The Veteran's gait was normal.  He was given an impression of osteoarthritis of both knees, left worse than right.  The examiner stated that the Veteran would eventually need bilateral total knee replacements, the left one first.

A private office visit note in May 2004 shows that the Veteran continued to have knee problems, left greater than right, but did report significant relief from his cortisone injections two years earlier.  X-rays taken at that time when compared to earlier knee x-rays in 2002 did not show much decrease in the joint space of either knee, but there was considerable patellofemoral arthritis.  There was also spur formation on the trochlear groove, the medial femoral condyle, and the superior and inferior aspects of the patella bilaterally.  On examination the Veteran demonstrated 90 degrees of knee flexion bilaterally and he lacked 5 degrees of full extension.  He had synovial and patellar crepitus bilaterally, worse on the left.  There was medial collateral ligament laxity commensurate with the joint space narrowing.  There was no anterior/posterior instability.  The Veteran was diagnosed as having osteoarthritis of both knees, worse on the left, and was advised to wait as long as possible before having surgery.

The Veteran reported at a VA general examination in September 2004 that he worked as an assistant middle school principal.  He said that since service he has had a bowing of the left knee, painful flexion and extension, fatigability, laxity, swelling and stiffness.  He said he was taking Motrin 800 mg daily for pain.  He reported that his knee disability was made worse by kneeling, squatting, standing greater than a half hour, and sitting for more than an hour.  He said the knee did not give way and that he wore a brace most of the time.  On examination the Veteran demonstrated range of motion of the left knee to 100 degrees out of 140 degrees, active and passive, with pain beginning at 90 to 100 degrees over the anterior margins of the knee.  There was also pain at the posterior fossa.  Examination of the left knee was 10 from 140, with pain, fatigability and guarding.  Additional findings revealed flexor strength 5/5 right to left, biceps flexor strength 5/5, quadriceps strength 5/5 and foot flexor 5/5.

In rendering an impression, the examiner noted that there was clinical evidence of advanced osteoarthritis of the left knee and decreased range of motion on flexion and extension due to pain and fatigability.  He further noted that the Veteran had bilateral genu recurvatum, left more than right, most likely secondary to bio-mechanical derangement from the arthritis conditions which were most likely related to the bilateral knee conditions that began in service.  X-rays indicated degenerative changes of the left knee.  Regarding instability, the examiner relayed that the Veteran reported that the knee gave way, but that he could not elicit that on examination.  He did note that by history the Veteran was stating that it was moderately to severely unstable and that it nearly goes out if he places his foot wrong. The examiner noted that the Veteran's knee had progressively become more painful and his recreational and activity capacity had been limited by his knee history. He said the Veteran was able to ambulate for 1/4 mile and did not participate in active sports. He had daily pain.

In a March 2005 rating decision, the RO granted a separate evaluation for arthritis of the left knee with limitation of extension and assigned a 10 percent rating, effective April 17, 1997.

On file is an August 2005 statement from the Veteran's wife stating that the Veteran's knee disabilities have resulted in a pronounced difference in the way he walks and that he regularly takes ibuprofen and other other-the-counter medications.

Also dated in August 2005 is a statement from the Veteran asserting that his injury in service has progressively worsened which he currently treated with knee braces and Ibuprofen 800 mg. He said he found walking extremely difficult due to his back and knee problems and he avoids stairs at work as much as possible. He said that he was given personal access to an elevator to ease his physical discomfort at work and he was seriously considering submitting his job resignation in the spring of 2006 because he was no longer able to perform his job satisfactorily. He stated that the injuries he endured would continually worsen and impact the quality of his life. He asked VA to render a fair decision in his case.

The Veteran informed VA in a July 2007 statement that his service-connected disability was getting worse as each day passed and he requested a re-examination.

Michael S. Bolan, DO, issued a statement dated in May 2008 stating that the Veteran had been under his medical care since July of 2005 and his past medical history was significant for bilateral open meniscal resection. He said the Veteran had significant degenerative arthritis of the knees involving all three compartments and that due to its advanced nature, the Veteran would most likely require a bilateral joint replacement in the future. He added that the Veteran had myositis ossificans of the left knee medial collateral ligament.

The Veteran complained during an April 2009 VA examination that his left knee had gotten progressively worse and he took over-the-counter medication. His reported left knee symptoms included pain, giving way, instability, subluxation several times a week, swelling, severe flare-ups of degenerative joint disease every three to four months lasting three to seven days, and limited motion. He denied weakness, incoordination, locking and deformity. Findings revealed bony joint enlargement, pain at rest, and abnormal motion. There were no bumps consistent with Osgood-Schlatter's disease, no crepitation, no mass behind the knee, no clicks or snaps, no instability, no patellar abnormality, no meniscal abnormality, no abnormal tendons or bursae and no other knee abnormalities. There was grinding. Range of motion of the left knee revealed flexion from 0 to 100 degrees with objective evidence of pain. Left knee extension was limited by 30 degrees. Additionally, there was objective evidence of pain following repetitive motion, but no additional limitation. There was no joint ankylosis. The Veteran had loss of muscle mass in the left calf that measured 37 cm compared to 40 cm on the right.

The examiner noted that the Veteran was currently employed as a full time elementary teacher and had lost two weeks of work during the last 12 months due to knee pain.  The examiner diagnosed the Veteran as having degenerative joint disease of the right and left knees; bilateral genu recurvatum-left greater than right.  His knee disabilities were noted to have "significant effects" on the Veteran's usual occupation due to decreased mobility and pain. His noted resulting work problem was increased absenteeism.  He was noted to have difficulty standing in the classroom to observe his students and great difficulty going up and down stairs.  The examiner added that the Veteran used the elevator almost exclusively.  His knee disabilities also had mild to severe effects on the Veteran's usual daily activities.  The examiner noted that medical evidence showed that the Veteran was a candidate for total knee replacements, left before right.

In written argument in February 2010, the Veteran's representative relayed the Veteran's assertion that the severity of his left knee disability warranted a 40 percent evaluation.

In a statement dated in June 2010, the Veteran said that he was now retired due, in part, to his inability to move or stand for long periods of time.  He added that he was seriously considering knee replacement surgery.

III.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the present case, the Board finds that the Veteran's service-connected arthritis of the left knee does not present such an unusual or exceptional disability picture; rather the Board finds that this disability results in symptoms that are contemplated by the criteria in the rating schedule.  More specifically, the Veteran's schedular left knee impairment evaluation contemplates painful compensable limitation of flexion, and compensable limitation of extension with functional loss due to pain and fatigability.  Moreover, the rating schedule provides for higher evaluations for greater limitation of motion for both flexion and extension than has been demonstrated, as well as evaluations for recurrent subluxation and lateral instability, if found.  Thus, the Board does not find that the criteria have been met for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the Board remanded to the RO in June 2010 the claim of increased initial ratings for arthritis of the left knee for initial consideration on an extraschedular basis.  This was due, in part, to the Veteran's report at a September 2004 VA general examination that he was an Assistant Middle School Principal and his August 2005 statement that he found it extremely difficult to walk due his back and knee disabilities and avoided stairs as much as possible at work.  He further reported that he was given personal access to an elevator at work to ease his physical discomfort and was seriously considering submitting his job resignation because he was no longer able to perform his job satisfactorily.  

At the April 2009 VA examination, the examiner relayed that the Veteran was presently employed as a full time elementary teacher and had lost two weeks of work during the last 12 months due to knee pain.  He remarked that the Veteran's knee disabilities had "significant effects" on his usual occupation due to decreased mobility and pain and that his resultant work problem was increased absenteeism. He explained that the Veteran had difficulty standing in the classroom to observe students and had great difficulty going up and down stairs.

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In the Board's June 2010 decision, the Veteran was assigned, on a schedular basis, a combined rating of 30 percent (10% under Code 5260 for limitation of flexion and 20% under Code 5261 for limitation of extension) for the left knee prior to April 16, 2009, and 50 percent (10% under Code 5260 for limitation of flexion and 40% under Code 5261 for limitation of extension) for the left knee from April 16, 2009.  These ratings reflect painful limitation of motion in the Veteran's left knee both on flexion and extension and contemplate his difficulty climbing stairs, and with prolonged standing and walking.  

The Board has considered the Veteran's reports that adjustments for his left knee impairment had to be made at his place of employment as noted above, to include his exclusive use of an elevator at work, his limited standing and walking, and the fact that he was noted by the April 2009 VA examiner to have lost approximately two weeks of work in the last 12 months due to knee pain.  However, the Board finds that the Veteran's assigned ratings for his left knee impairment of 30 percent prior to April 16, 2009, and 50 percent from April 16, 2009, adequately reflect the significant impact that his knee impairment has had on his work.  Moreover, recent evidence from the Veteran received in June 2010 shows that he has since retired and is no longer working.  While the Veteran attributes his retirement, in part, to his inability to move or stand for long periods of time, there is no indication that this is solely due to his left knee disability.  In this regard, the Veteran is also service-connected for right knee and low back disabilities.  

In addition, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due solely to his service-connected left knee disability, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1).  See also VAOPGCPREC 6-96.

In light of the foregoing, the Board finds that referral of this case for extraschedular evaluation is not in order.  38 C.F.R. § 3.321(b)(1).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to referral of this case for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected arthritis of the left knee is denied.


REMAND

The record contains some evidence suggesting the Veteran may be unemployable due to the service-connected disabilities.  An April 2009 VA examination report shows that the Veteran was working full time as an elementary teacher.  However, in June 2010, the Veteran informed VA in writing that he had since retired due, in part, to his inability to move or stand for long periods of time.  He is presently service connected for arthritis of the left knee, limitation of extension, rated 50 percent disabling; sacralization of the lumbar spine, rated 20 percent disabling; arthritis of the left knee, rated 10 percent disabling; arthritis of the right knee with history of osteochondritis dessicans, rated 10 percent disabling; and erectile dysfunction associated with sacralization of the lumbar spine, rated 0 percent disabling.  His combined disability rating is 70 percent.

Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a).

Even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), it is also possible to receive a TDIU on an extra-schedular basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is determined he is indeed incapable of securing and maintaining substantially gainful employment on account of his service-connected disabilities.

In light of the foregoing, the Veteran should be provided with a notice letter pursuant to the VCAA with respect to the TDIU issue.  Moreover, regarding this issue, the Board finds that the medical and other records on file do not clearly indicate whether the Veteran is unemployable as a result of his service-connected disabilities.  Consequently, a VA examination and opinion are needed to assist in making this determination.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to a TDIU in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2010), and applicable legal precedent.

2.  Copies of updated treatment records should be obtained and added to the claims file.

3.  Following completion of the above, schedule the Veteran for a VA medical examination to determine the effect of his service-connected disabilities on his employability.  The claims file, including a complete copy of this remand, must be made available to and thoroughly reviewed by the examiner for the pertinent medical and other history.

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities, which at present are:  (1) arthritis left knee, limitation of extension - 50 percent disabling; (2) sacralization of the lumbar spine - 20 percent; (3) arthritis of the left knee - 10 percent; (4) arthritis of the right knee with history of osteochondritis dessicans - 10 percent; and (5) erectile dysfunction associated with sacralization of the lumbar spine- 0 percent.

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.

And to this end, the examiner must give some indication as to whether any employment in which the Veteran may engage is only possible with special consideration or accommodation (i.e., just marginal employment).

The examination report must include a complete rationale for all opinions and conclusions expressed.

4.  Then adjudicate the derivative TDIU claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


